DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 04 September 2020  is again acknowledged.  Claims 7-9, 11-14, 17-19, 22-24, 27-2932-36, and 39 have been cancelled.  Claims 3-6, 10, 16, 21, 26, 31, 37, and 40 have been amended.  Claims 41 and 42 have been added.  Claims 1-6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are pending.

Applicant’s species election of the SEQ ID NO: 1 variant of SEQ ID NO: 29 in the reply filed on 01 February 2021 is acknowledged.  Applicant’s species election with respect to a subgroup of variants that includes SEQ ID NO: 29 and that comprises CDRs 1, 2, and 3, of SEQ ID NOS: 5, 6, and 56, respectively is also acknowledged.  The elected species are free of prior art, so the search has been extended to all species and the species election requirement is withdrawn.

Claims 1-6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are under consideration.



Information Disclosure Statement
The information disclosure statements filed 09 August 2018 and 01 February 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Claim Objections
Claim 15 is objected to for the following informality: in the next to last line the claim recites “has either (i)” but then does not present any alternative (ii).  Appropriate correction is required.  

Claim 25 is objected to because of the following informality:  the claim does not conclude with a period (and, as noted below, text is missing).  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10, 15, 16, 20, 21, 25, 26, 30, 31, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of independent claims 1, 15, 25, and 30 is ambiguous because, while it is acknowledged that the Specification indicates that numbering of positions is according  For examination purposes with respect to art, all position numbers will be interpreted as a Kabat position number.  Dependent claims 2-6, 10, 16, 26, 31, 37, 38, 40, 41, and 42 do not resolve the ambiguity and so are included in the rejection.
Independent claims 1, 15, 20, 25, and 30 each recites an immunoglobulin single variable domain (ISVD) “capable of binding to (human) serum albumin.”  This language is ambiguous because the inclusion of a limiting recitation (human) in a parenthetical makes it unclear whether the ISVD must possess this function.  The dependent claims do not resolve this ambiguity and so are included in the rejection. 
Each of claims, 1, 2, 4, 15, 20, 25, and 30 contains language in one or more parentheticals that renders each claim ambiguous as to whether the limitations included in the parenthetical are required limitations of the claims.  Because it appears that is applicant’s intent that this language actually limit the claim, it is suggested that the parentheticals be removed.  For examination with respect to art, unless there is an additional ambiguity in the claims (see below regarding “i.e.,” and “particularly” language) the claim will be interpreted as if the language in the parenthetical is limiting.
Each of claims 1, 10, 20, 25, and 30 includes at least one “preferably” clause that recites a narrowing limitation following a broader statement of a claim element.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For examination purposes with respect to prior art, claims will be interpreted as only requiring the broadest statement of the limitation.
Each of claims 2, 15, and 25 includes a phrase/clause beginning with “i.e., . . .”.   This language is ambiguous because in each instance it is unclear how, if at all, the language following “i.e.,” further limits the claim.  The language in the parenthetical appears to be redundant.  It is suggested that Applicant delete the entire parenthetical.
Claims 25 and 30 each recites “may in particular be”.  As discussed above with respect to “preferably”, it is unclear if the narrowing limitations that follow the phrase are required or only exemplary.  For examination purposes with respect to prior art, claims will be interpreted as only requiring the broadest statement of the limitation.
Claim 25 is ambiguous because the claim is missing a conclusion that includes the missing reference SEQ ID NO.  Because the concluding SEQ ID NO is missing, the metes and bounds of the claim cannot be interpreted and no assessment with respect to prior art can be made
Claims 25 and 30 each recites “such as”.  As discussed above with respect to “preferably”, it is unclear if the narrowing limitations that follow the phrase are required or only exemplary.  For examination purposes with respect to prior art, claims will be interpreted as only requiring the broadest statement of the limitation.
Claims 25 and 30 are also ambiguous as to what is meant by the recitation of “amino acid differences” in quotations followed by “as defined herein”.  A claim should be complete as written and not require reference to the specification except in exceptional circumstances.  Further, in this case it is unclear what applicant is referencing “as defined herein”.  Clarification is required.   For examination purpose, any amino acid difference relative to SEQ ID NO: 1 will be interpreted as meeting the claim language. 
Claim 30 as written is internally inconsistent and therefore ambiguous.  The claim defines six substitutions relative to SEQ ID NO: 1 at Kabat positions 74, 76, 89, 104, 110, and 112 and also requires combinations of CDRs in which CDR1 and CDR3 each potentially contains substitutions relative to SEQ ID NO: 1.  The final clause of the claim, however, recites in one alternative that the there are no more than 7 (or even lower were the preferably language considered) amino acid differences relative to SEQ ID NO: 1.  Clarification is required. 
Appropriate correction is required.  




The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 15, 16, 25, 26, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  
Scope of the claimed genus
The invention is directed to variants of the anti-human serum albumin (HSA) immunoglobulin single variable domain (ISVD) defined by SEQ ID NO: 1 that exhibit reduced binding to pre-existing antibodies in human serum.  Independent claim 1 encompasses variants of SEQ ID NO: 1 that require substitutions at Kabat positions 5 and 11 of L5V and L11V and then permits substitutions at up to seven additional positions, anywhere in the sequence, relative to SEQ ID NO: 1.  Dependent claims 2-6 define some of the possible seven substitutions, but do not fully identity the up to seven positions that may be changed and to which amino acids.  Claims 37, 38, and 40-42 depend from claim 1 but do not further define the sequence of the variants.
Independent claim 15 encompasses variants of SEQ ID NO: 1 that does not require substitutions at Kabat positions 5 and 11, but does require “at least one or a suitable combination of two or more” defined substitutions.  The total number of differences relative to SEQ ID NO: 1 is again no more than seven.  Accordingly, the claim encompasses variants at any position so long as the variant also comprises at least one of the recited substitutions.  Dependent claim 16 requires that the variants also comprises CDRs with one change in CDR1 
As noted above, the scope of claims 25 and 26 is unclear because of missing text.  
State of the Relevant Art
As was well-known in the antibody art, the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003) (PTO-892); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006) (PTO-892), summarized in Abstract and Conclusion.  It was also well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which comprises three CDRs (or hypervariable regions) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (PTO-892) (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  While most antibodies utilize a VH+VL pair to form their antigen-binding site, examples of antigen binding domains comprising only a VH that in turn comprise only three CDRs also exist, often derived from camelids.  E.g., reviewed by S. Muylderman, Annu. Rev. Biochem. 82:775-97 (2103) (PTO-892).  But these single domain antibodies still utilize highly variable amino acid sequences to contact antigen and their CDRs are likewise formed by the same type of genetic recombination event between V-D-J gene segments.  Id. at Figure 2 and “Structure of the VHH”.  Accordingly, the skilled artisan recognized that it was also the case for immunoglobulin single a priori, which ISVD variant sequences would retain antigen binding and other desired properties unless, at a minimum, they contained a set of three CDRs that had been experimental demonstrated to confer antigen binding.     

Summary of Species disclosed in the original specification 
The specification describes a number of sequence variants of the human serum albumin binding antibody defined by SEQ ID NO: 1.  The amino acid sequence of instant SEQ ID NO: 1 is the amino acid sequence of the ISVD antibody “ALB23D”, described as SEQ ID NO: 6 in WO2012175400 (IDS) and US9573992 (PTO-892).  While Figures 2, 4, 23, and 24 describe over 200 variant sequences, those sequences differ from SEQ ID NO: 1 at a very limited number of positions.  And for each of those positions, only a limited number of amino acid residues are utilized.  Further, while some of those changes are in CDR1 and/or CDR3, the variants described all share a limited subset of CDR variant sequences.  That is, the only CDR combinations described in the variants are those in which CDR1 is SEQ ID NO: 2, 5, 51, 52, 53, 54, or 120; CDR2 is SEQ ID NO: 3 or 6, and CDR3 is SEQ ID NO: 7, 55, 56, 57, 58, 59, or 60.
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is 
As discussed above, the genus claimed in the independent claims encompasses variant sequences with changes at a number of undefined positions, to any amino acid, including in the CDRs.  And while Applicant has described over two hundred variants, the variants differ only at a limited number of positions.  Accordingly, the species that are actually described cannot be considered representative. 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
As noted above, the art generally accepted that the combination of the CDRs within an immunoglobulin single variable domain antibody was the minimum structure essential for binding specificity.  In this case, while Applicant has described a limited number of substation variants within the CDRs, the claims as currently recited do not require the CDRs that have been shown to maintain binding to human serum albumin.  Therefore, the rejected claims do not require a structure that could be considered to reasonably confer the claimed function or to define an identifying characteristic shared among the members of the claimed genus. 
 

Claims 1-6, 15, 16, 25, 26, 37, 38, and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunoglobulin single variable domain (ISVD) variants of the ISVD defined by SEQ ID NO: 1 in which the variants contain the combination of CDRs recited in claim 4 with or without the specifically recited amino acid substitutions in the ISVD defined by SEQ ID NO: 1 at Kabat positions 1, 5, 11, 74, 75, 76, 89, 104, 110, and/or 112 and that bind human serum albumin, does not reasonably provide enablement for variants of SEQ ID NO: 1 as broadly recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
          Nature of the invention/Breadth of Claims

The invention is directed to variants of the anti-human serum albumin (HSA) immunoglobulin single variable domain (ISVD) defined by SEQ ID NO: 1 that exhibit reduced 
State of the Art/Predictability

The state of the art regarding antibody engineering discussed above in the written description rejection is also incorporated here in full.  Method of making and screening substitution variants of ISVD were well known in the art prior to the effective filing date, e.g., US20170121399 (PTO-892).  The level of skill in the art is therefore high.  But, while methods of making and screening for variants that retained antigen binding and had other desirable properties were known in the art, identification of those variants was still a trial-and-error process.    
Guidance/ Working Examples

The specification provides working examples in which a limited number of substitutions at a defined set of positions in SEQ ID NO: 1 were introduced and their effect on the binding of pre-existing antibodies was determined.  While the number of individual variants produced was substantial, the number of positions shown to be tolerant of substitution is limited.  Based on these results, the specification provides evidence that variants of SEQ ID NO: 1 in which Kabat positions 1, 5, 11, 16, 29, 30, 31, 45, 74, 76, 89, 99, 101, 102, 104, 110, or 112 are changed to particular residues continue to bind human serum albumin and potentially reduce binding of pre-existing antibodies compared to SEQ ID NO: 1.  However, guidance is lacking to suggest that substitutions at other Kabat positions, particular in the absence of defined CDRs, would preserve binding to human serum albumin or reduce binding to pre-existing antibodies.  
.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 37, 38, and 40-42 rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10865249 to Nolte et al. (“Nolte”; effectively filed 10 November 2015; PTO-892).
Nolte teaches polypeptides that bind CD38 as well as fusion polypeptides that include an immunoglobulin single variable domain (ISVD) that binds human serum albumin.  See entire document but especially columns 57-59. 

US-15-774-919-471
  Query Match             100.0%;  Score 590;  DB 3;  Length 116;

Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGFTFRSFGMSWVRQAPGKGPEWVSSISGSGSDTLY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGFTFRSFGMSWVRQAPGKGPEWVSSISGSGSDTLY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRPEDTATYYCTIGGSLSRSSQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRPEDTATYYCTIGGSLSRSSQGTLVTVSS 115

SEQ ID NO: 12 relative to instant SEQ ID NO: 1 comprises L5V, L11V, and V89T substitutions when the positions are numbered using Kabat numbering.  SEQ ID NO: 471 of Nolte therefore anticipates claims 1, 3 and 37.
The ISVD of SEQ ID NO: 471 can be combined with the anti-CD38 ISVD polypeptides which results in a polypeptide that comprises a therapeutic moiety and is a pharmaceutical composition.  E.g., columns 41-44.  Claims 38 and 40 are therefore also anticipated.
Given the amino acid sequence of the polypeptide, one of ordinary skill would immediately envisage the generic encoding nucleic acid and method of preparing the amino acid sequence by culturing a host cell.  E.g., column 67.  Claims 41 and 42 are therefore also anticipated.







Claims 1, 3, 37, 38, and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10273305 to Soares et al. (“Soares;” effectively filed 02 April 2015; PTO-892). 
assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Soares teaches the human serum albumin specific immunoglobulin single variable domain “Alb123”, defined by SEQ ID NO: 114.  See Table HLE at column 45 and associated text.  SEQ ID NO: 114 is identical to instant SEQ ID NO: 12. 
US-15-562-437-114

  Query Match             100.0%;  Score 590;  DB 1;  Length 116;
Qy          1 EVQLVESGGGVVQPGGSLRLSCAASGFTFRSFGMSWVRQAPGKGPEWVSSISGSGSDTLY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGGSLRLSCAASGFTFRSFGMSWVRQAPGKGPEWVSSISGSGSDTLY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRPEDTATYYCTIGGSLSRSSQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRPEDTATYYCTIGGSLSRSSQGTLVTVSS 115

 SEQ ID NO: 12 relative to instant SEQ ID NO: 1 comprises L5V, L11V, and V89T substitutions when the positions are numbered using Kabat numbering.  SEQ ID NO: 114 of Soares anticipates claims 1, 3 and 37.
The ISVD of SEQ ID NO: 114 can be combined with the CXCR4xCD4 polypeptides that are also taught by Soares to provide a therapeutic with improved halflife.  E.g., columns 41-44.  Claims 38 and 40 are therefore also anticipated.
Given the amino acid sequence of the polypeptide, one of ordinary skill would immediately envisage the generic encoding nucleic acid and method of preparing the amino acid sequence by culturing a host cell, as also taught at Example 12 of Soares.  Claims 41 and 42 are therefore also anticipated.

Claims 1, 3, 37, 38, and 40-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20170121399 to Buyse et al. (“Busye”; PTO-892).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Busye teaches immunoglobulin single variable domains (ISVD) that include amino acid substitutions and C-terminal extensions that have improved properties.  See entire document, e.g., Abstract.  Embodiments of the invention include ISVD that bind human serum albumin, including variants of Alb-8, defined by SEQ ID NO: 46.  E.g., Figure 2, Table DD on page 78 and SEQ ID NOS: 46 and 109.  SEQ ID NO: 109 relative to instant SEQ ID NO: 1 has L5V and L11V and differs from instant SEQ ID NO: 1 by no more than 5 additional substitutions. Busye also teaches that he variants may be part of a polypeptide that includes an addition component against a therapeutic target.  E.g., [0792]-0793].   The polypeptides can be produced by expressing the encoding nucleic acid in a host cell.  E.g., [0298].  Accordingly, the teachings of Busye anticipate claims 1, 3, 37, 38, and 40-42.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3, 37, 38, and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
(a) claims 10, 12, and 13 of U.S. Patent No 10544222 (PTO-892);
(b) claims 4, 5, and 11-15 of U.S. Patent No. 10501542 (PTO-892);
(c) claims 9-12, 15-20, 22-31 of U.S. Patent No. 10323090 (PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct.  In each set of claims the claimed polypeptide comprises an immunoglobulin single variable domain that binds human serum albumin and has a Val at position 5, a Val at position 11, and Leu at position 



Claims 1, 3, 37, 38, and 40-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 35-38, 80, 82, and 83 of copending Application No. 15311564 (published as US20170121399; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct.  The reference polypeptide of the ‘564 claim 1 is a immunoglobulin single variable domain (i.e., a VHH) that has a Leu at position 89, a Val at position 11 (numbering according to Kabat).  Claim 35 recited that it binds human serum albumin.  Claim 36 recites that it has at least 90% identity to Alb-8 (SEQ ID NO: 46) which is identical to instant SEQ ID NO: 50 (see Figure 3 of the instant application).  Relative to instant SEQ ID NO: 1, Alb-8 (SEQ ID NO: 50 in the instant application) has a valine at position 5, see instant Figure 3.  In addition, excluding positions 5 and 11, Alb-8 has no more than 7 amino acid substitutions relative to instant SEQ ID NO: 1.  Regarding claim 37, the recited CDRs are also present in instant SEQ ID NO: 1.  Claim 80 recites a fusion 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3, 37, 38, and 40-42 are directed to an invention not patentably distinct from claims 1, 35-38, 80, 82, and 83 of commonly assigned USSN 15311564 for the reasons discussed above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  Commonly assigned 15311564, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA H ROARK/Primary Examiner, Art Unit 1643